                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  QUENTIN WATSON                                                       CIVIL ACTION
  VERSUS                                                               NO. 18-10085
  DARREL VANNOY                                                        SECTION “F”(4)


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the objections to the Chief

Magistrate Judge’s Report and Recommendation filed by the plaintiff on June 3, 2019 (Rec. Doc.

No. 19), hereby approves the Report and Recommendation of the Chief United States Magistrate

Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Quentin Watson’s petition for issuance of a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

               New Orleans, Louisiana, this 26th                 June
                                            ____ day of _________________________, 2019.




                                                      ___________________________________
                                                           MARTIN L.C. FELDMAN
                                                       UNITED STATES DISTRICT JUDGE
